Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
3.	Applicant’s election without traverse of Species A of Figs. 1-6, corresponding to claims 1-8, 15-21, and 23- 25, in the reply filed on 08/04/2022 is acknowledged.  Claims 9-14 and 22 are withdrawn from consideration by applicant.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
5.	Claims 1-2, 5-6, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20190228203 A1).
Regarding claim 1, Kim (e.g., Figs. 3-4) discloses an optical fingerprint identification system, comprising: 
a base (rear cover substrate 307; [0050]); 
a photo sensor (optical image sensor 445; [0072]), disposed on the base (rear cover substrate 307); 
a light emitting layer (light emitting layer including a light emitting element 430; [0068]), disposed above the photo sensor (optical image sensor 445), wherein the light emitting layer comprises a light emitting element (light emitting element 430; [0068]); and 
a cover (cover 411; [0064]), disposed above the light emitting layer (light emitting layer including a light emitting element 430); 
wherein the optical fingerprint identification system further comprises a light path adjusting element (prism element 441; [0072] and [0076]) between the photo sensor (optical image sensor 445) and the cover (cover 411); 
wherein the light emitting element (light emitting element 430) is disposed away from the light path adjusting element (prism element 441) and the photo sensor (optical image sensor 445) in a sideway direction (Fig. 4) that is different from a stack direction of the optical fingerprint identification system (Fig. 4).

Regarding claim 2, Kim (e.g., Figs. 3-6) discloses the optical fingerprint identification system of claim 1, wherein the light path adjusting element comprises a wedge prism (Figs. 5 and 6; wedge prism).

Regarding claim 5, Kim (e.g., Figs. 3-6) discloses the optical fingerprint identification system of claim 2, further comprising a collimator unit (light collimator 442; [0077]) disposed above the photo sensor (optical image sensor 445) and below the light path adjusting element (prism element 441), wherein the collimator unit (light collimator 442) has a plurality of tubular holes (holes 444).

Regarding claim 6, Kim (e.g., Figs. 3-6) discloses the optical fingerprint identification system of claim 5, wherein the collimator unit comprises a reflective layer (reflective layer 443; [0079] and [0091]) disposed on each inner wall of the collimator unit (light collimator 442) to surround each of the plurality of tubular holes (holes 444).

Regarding claim 15, Kim (e.g., Figs. 3-6) discloses the optical fingerprint identification system of claim 1, wherein the light emitting element (Fig. 4; light emitting element 430) is disposed away from the light path adjusting element (Fig. 4; prism element 441) and the photo sensor (Fig. 4; optical image sensor 445).

Regarding claim 19, Kim (e.g., Figs. 3-6) discloses the optical fingerprint identification system of claim 1, wherein the light path adjusting element (prism element 441) and the photo sensor (optical image sensor 445) are substantially aligned with each other in the stack direction of the optical fingerprint identification system (Fig. 4).

6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 206470775 U).
Regarding claim 1, Wang (e.g., Fig. 6) discloses an optical fingerprint identification system, comprising: 
a base (base substrate 150); 
a photo sensor (optical image sensor 130), disposed on the base (base substrate 150); 
a light emitting layer (light emitting layer including a light emitting element 110), disposed above the photo sensor (optical image sensor 130), wherein the light emitting layer comprises a light emitting element (light emitting element 110); and 
a cover (cover substrate 160), disposed above the light emitting layer (light emitting layer including a light emitting element 110); 
wherein the optical fingerprint identification system further comprises a light path adjusting element (optical element 170; Figs. 5-6) between the photo sensor (optical image sensor 130) and the cover (cover substrate 160); 
wherein the light emitting element (light emitting element 110) is disposed away from the light path adjusting element (optical element 170) and the photo sensor (optical image sensor 130) in a sideway direction (Fig. 6) that is different from a stack direction of the optical fingerprint identification system (Fig. 6).

7.	Claims 1, 20-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20190026530 A1).
Regarding claim 1, Wu (e.g., Figs. 2-3 and 5-7) discloses an optical fingerprint identification system, comprising: 
a base (base substrate 10); 
a photo sensor (optical sensor 12), disposed on the base (base substrate 10); 
a light emitting layer (light emitting layer including a light emitting element 111), disposed above the photo sensor (optical sensor 12), wherein the light emitting layer comprises a light emitting element (light emitting element 111); and 
a cover (cover window 20), disposed above the light emitting layer (light emitting layer including a light emitting element 111); 
wherein the optical fingerprint identification system further comprises a light path adjusting element (optical element 13) between the photo sensor (optical sensor 12) and the cover (cover window 20); 
wherein the light emitting element (light emitting element 111) is disposed away from the light path adjusting element (optical element 13) and the photo sensor (optical sensor 12) in a sideway direction (Figs. 6-7) that is different from a stack direction of the optical fingerprint identification system (Figs. 6-7).

Regarding claim 20, Wu (e.g., Figs. 2-3 and 5-7) discloses the optical fingerprint identification system of claim 1, wherein the light emitting layer further comprises a display unit (pixel unit P), the display unit comprises the light emitting element (light emitting element 111), and the light emitting element comprises an organic light emitting diode (OLED 111).

Regarding claim 21, Wu (e.g., Figs. 2-3 and 5-7) discloses the optical fingerprint identification system of claim 1, wherein the light emitting element (light emitting element 111) and the photo sensor (optical sensor 12) are connected via a thin-film-transistor circuitry structure (TFT circuit 112 and TFT circuit 15).

Regarding claim 23, Wu (e.g., Figs. 2-3 and 5-7) discloses an optical fingerprint identification device, comprising: 
a plurality of light emitting elements (light emitting element 111), wherein the plurality of light emitting elements (light emitting element 111) are disposed at equal intervals respectively in a first direction (e.g., row direction or X direction) and a second direction (e.g., column direction or Y direction), and the first direction is substantially perpendicular to the second direction (Figs. 2 and 5 and [0032], [0039]; pixel unit P are arranged in a matrix, each pixel unit P includes a light emitting element 111 and a light sensing unit 12); 
a plurality of light path adjusting elements (optical elements 13), wherein the plurality of light path adjusting elements (optical elements 13) are located above the plurality of light emitting elements (light emitting element 111) in a stack direction (Z direction) of the optical fingerprint identification device, the stack direction (Z direction) is substantially perpendicular to the first direction (X direction) and the second direction (Y direction), the plurality of light path adjusting elements (optical elements 13) are disposed at equal intervals in the first direction (X direction), and each of the plurality of light path adjusting elements (optical element 13) is located between two adjacent light emitting elements (light emitting element 111) of the plurality of light emitting elements in the first direction (X direction); and 
a plurality of photo sensors (optical sensors 12), wherein the plurality of photo sensors (optical sensors 12) are located below the plurality of light emitting elements (light emitting element 111) in the stack direction (Z direction), the plurality of photo sensors (optical sensors 12) are disposed at equal intervals in the first direction (X direction), and each of the plurality of photo sensors (optical sensor 12) is located between two adjacent light emitting elements (light emitting element 111) of the plurality of light emitting elements in the first direction (X direction).

Regarding claim 24, Wu (e.g., Figs. 2-3 and 5-7) discloses the optical fingerprint identification device of claim 23, wherein each of the light path adjusting elements (optical element 13) and each of the photo sensors (optical sensor 12) are substantially aligned in the stack direction (Z direction).

Regarding claim 25, Wu (e.g., Figs. 2-3 and 5-7) discloses the optical fingerprint identification device of claim 23, further comprising a collimator layer (collimator layer 14) disposed above the plurality of photo sensors (optical sensor 12), wherein the collimator layer has a plurality of tubular holes (collimator layer 14 includes a plurality of holes).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
9.	Claims 3-4 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20190228203 A1) in view of Lee (US 20200203405 A1).
Regarding claim 3, Kim (e.g., Figs. 3-6) discloses the optical fingerprint identification system of claim 2, further comprising a lens element ([0077] and [0086]; lens element) disposed above the photo sensor (optical image sensor 445) and below the light path adjusting element (prism element 441). Kim does not disclose the lens element is a condenser lens element. However, in optics, a condenser lens is an optical lens which renders a divergent beam from a point source into a parallel or converging beam. Therefore, the lens element as taught by Kim acts as a condenser lens. The examiner cites Lee as a reference. Lee (e.g., Figs. 1-8) discloses an optical fingerprint sensor, comprising a condenser lens element (lens element 116) disposed above the photo sensor (optical image sensor 112). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to modify the lens element of the optical fingerprint identification system as taught by Kim. The combination/motivation would be to provide a lens element to effectively collect light signal for fingerprint imaging.

Regarding claim 4, Kim in view of Lee discloses the optical fingerprint identification system of claim 3, Lee (e.g., Figs. 1-8) discloses the optical fingerprint identification system further comprising a condenser medium layer (medium layer 113) disposed below the condenser lens element (lens element 116), wherein a refractive index of the condenser medium layer is nA, and the following condition is satisfied: 1.6<nA<5.0 ([0072] and [0075]; 1.4<n<2.6, n is refractive index). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the optical fingerprint identification system as taught by Kim. The combination/motivation would be to provide a lens element and an optical coupling medium to effectively collect light signal for fingerprint imaging.

10.	Claims 7-8 are rejected under 35 U.S.C. 103 as unpatentable over Kim (US 20190228203 A1) in view of Fomani (US 20190180072 A1).
Regarding claim 7, Kim (e.g., Figs. 3-6) discloses the optical fingerprint identification system of claim 1, but does not disclose a light interference filter layer and a light absorption filter layer as claimed. However, Fomani (e.g., Figs. 2 and 4-5) discloses an optical fingerprint sensor similar to that disclosed by Kim, further comprising a light interference filter layer and a light absorption filter layer (e.g., Figs. 2C and 5A; light filter 232 including an interference filter 402 and an absorption filter 401) that are disposed above the photo sensor (optical image sensor 231) and below the light collimator (light collimator 230), wherein the light interference filter layer is configured to provide a filter bandwidth shift according to a change of an incident light angle thereon, and the light absorption filter layer is a light passable filter layer (claimed features are inherent characteristics of light interference filter and light absorption filter, applicant may refer to Yang (US 20210271003 A1, Figs. 4 and 6 and [0046]), which is cited in the Office action). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the filters as taught by Fomani to the optical fingerprint identification system as taught by Kim, which would result in a light interference filter layer and a light absorption filter layer that are disposed above the photo sensor and below the light path adjusting element. The combination/motivation would be to reduce ambient light to improve signal to noise ratio of detection signal.

Regarding claim 8, Kim in view of Fomani discloses the optical fingerprint identification system of claim 1, Fomani (e.g., Figs. 2 and 4-5) discloses wherein the light absorption filter layer has a light passable bandwidth ranging between visible and near-infrared spectrum (Fig. 11 and [0088]; light transmission of absorption filter), a full width at half maximum of a bandwidth of light passing through the light interference filter layer and the light absorption filter layer is FWHM, and the following condition is satisfied: HWHM<100nm (Fig. 11; combination of interference filter and absorption filter).  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the filters as taught by Fomani to the optical fingerprint identification system as taught by Kim, which would result in a light interference filter layer and a light absorption filter layer that are disposed above the photo sensor and below the light path adjusting element. The combination/motivation would be to reduce ambient light to improve signal to noise ratio of detection signal.

11.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN 206470775 U) in view of Higashitsutsumi (US 20130240714 A1).
Regarding claim 16, Wang (e.g., Fig. 6) discloses the optical fingerprint identification system of claim 1, further comprising a lens assembly (lens element 1423; Figs. 6-9) disposed above the photo sensor (optical image sensor 130; Figs. 6-9) and below the light path adjusting element (optical element 170; Figs. 6-9). Wang does not disclose the lens assembly is a wafer level lens assembly. However, Higashitsutsumi (Figs. 10-11) discloses an optical imaging sensor comprising a wafer level lens assembly (wafer level lens assembly 30A) disposed above the photo sensor (optical image sensor 31). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Higashitsutsumi to the optical lens assembly of the optical fingerprint identification system as taught by Wang. The combination/motivation would enable miniature lens assembly for an optical imaging sensor.

12.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Wang (CN 206470775 U) in view of Yang (US 20210271003 A1).
Regarding claim 17, Wang (e.g., Fig. 6) discloses the optical fingerprint identification system of claim 1, further comprising a lens assembly (lens element 1423; Figs. 6-9) disposed above the photo sensor (optical image sensor 130; Figs. 6-9) and below the light path adjusting element (optical element 170; Figs. 6-9). Wang does not disclose the lens assembly is a metalens element. However, Yang (e.g., Figs. 1-4) discloses an optical fingerprint sensor similar to that disclosed by Wang, comprising a lens assembly formed by different types of optical lens including metalens (Fig. 18 and [0078]; metalens 1850) disposed above the photo sensor (optical sensor 1199). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yang to the optical lens assembly of the optical fingerprint identification system as taught by Wang. The combination/motivation would enable miniature lens assembly for an optical imaging sensor.

13.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Wu (US 20190026530 A1) in view of Yamazaki (US 20210296409 A1).
Regarding claim 18, Wu (e.g., Figs. 2-3 and 5-7) discloses the optical fingerprint identification system of claim 1, but does not disclose a light absorption layer that surrounds an outer rim of the light path adjusting element. However, Yamazaki (e.g., Figs. 2B and 3B and 7-8) discloses an optical fingerprint identification system similar to that disclosed by Wu, comprising a light absorption layer (layer BM formed by black pigment absorbs all wavelengths of visible light; [0137]) that surrounds an outer rim of the light path adjusting element (optical element 149). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Yamazaki to the optical lens assembly of the optical fingerprint identification system as taught by Wu. The combination/motivation would be to reduce an unwanted background signal and improve a signal to noise of a sensing signal.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691